Citation Nr: 0711233	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  00-16 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of a right Achilles tendon rupture.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from November 1971 to 
October 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Des Moines, Iowa.  The veteran's claims file was subsequently 
transferred to the RO in Chicago, Illinois.    

Procedural history 

In the April 1999 rating decision, the RO denied entitlement 
to compensation under 38 U.S.C. § 1151 for residuals of a  
right Achilles tendon rupture.  The veteran subsequently 
perfected an appeal as to that denial.

In April 2005, the Board denied the 1151 claim.  The veteran 
appealed the Board's April 2005 decision to the United States 
Court of Appeals for Veterans Claims (the Court).  In 
September 2006, the then counsel for the veteran and 
representatives of the Secretary of VA filed a Joint Motion 
for Remand.  An Order of the Court dated September 19, 2006 
granted the motion and vacated the Board's decision.

In October 2006, the Board sent a letter to the veteran 
informing him that his former attorney was retiring from the 
practice of law and that he had the option of appointing 
another representative.  That letter was returned to the 
Board as undelivered.  Therefore, the veteran is 
unrepresented at this time.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


Hearing

In March 2003, the veteran presented oral testimony at the RO 
before a Veterans Law Judge who is no longer employed at the 
Board.  In November 2006, the Board sent a letter to the 
veteran informing him that he had a right to another Board 
hearing because the Veterans Law Judge who presided over his 
March 2003 hearing is no longer at the Board.  That letter 
was returned to the Board as undeliverable.

Issue not on appeal

In a December 2004 rating decision, service connection was 
denied for hepatitis C.  To the Board's knowledge, the 
veteran has not disagreed with that decision. Accordingly, 
that issue is not within the Board's jurisdiction and it will 
be addressed no further herein.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA]. 


REMAND

For reasons expressed immediately below, the Board believes 
that this case must be remanded for further evidentiary 
development.

Reasons for remand

Development as to circumstances of the injury 

On August 12, 1998, the veteran twisted his right ankle at 
the gym at the VA domiciliary "at morning scheduled gym 
activity".  This is the root cause of his current claim.  

One of the veteran's theories of entitlement is that he was 
not provided adequate tennis shoes with which to play 
basketball when he ruptured his right Achilles tendon in 1998 
at the VA domiciliary.  In an April 2004 statement, the 
veteran asserted that he "requested adequate tennis shoes 
prior to the incident and was refused by Health Technician 
[R.N.]"; that "[m]any other veterans in the program had 
received new tennis shoes upon request"; and that "their 
(sic) were still shoes available at the time of my request."  

Further development is necessary to determine whether the 
veteran was or should have been provided adequate tennis 
shoes to play basketball during morning scheduled gym 
activity.  Moreover, further development is necessary to 
determine whether playing basketball during "morning 
scheduled gym activity" is hospital care pursuant to 
38 U.S.C.A. § 1151 [that is, whether the basketball game was 
part of a regiment of treatment or therapy or was merely a 
recreational activity.  
Cf. VAOGCPREC 7-97 (Jan. 29, 1997).

VA medical opinion

The veteran's additional theories of entitlement involve 
alleged delay on the part of VA in treating his twisted ankle 
and when treatment was provided it was provided in a 
negligent manner, leading to additional disability.

In an August 2003 remand, the Board requested a VA medical 
opinion addressing (a) whether additional disability was 
caused by VA treatment subsequent to the August 12, 1998 
right ankle injury, and prior to the September 3, 1998 
surgery; and (b) whether is it as likely as not that any such 
additional disability was proximately caused by (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing (or failing to furnish) the hospital care, medical 
or surgical treatment, or examination, or (2) an event not 
reasonably foreseeable.  

The report of the September 2004 VA examination reveals that 
the examiner opined that VA treatment subsequent to the 
August 12, 1998 right ankle injury, and prior to the 
September 3, 1998 surgery did not produce any "long-term 
disability" or any "significant long-term disability."  
The veteran's use of those terms does not sufficiently 
address whether the veteran had any additional disability 
from VA treatment subsequent to the August 12, 1998 right 
ankle injury, and prior to the September 3, 1998 surgery.  
Therefore, the examiner's opinion did not comply with the 
directives of the August 2003 remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

Also in the August 2003 remand, the Board requested a VA 
medical opinion addressing (a) whether an additional 
disability was caused by the September 3, 1998 surgery; and 
(b) whether is it as likely as not that any such additional 
disability was proximately caused by (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing (or 
failing to furnish) the hospital care, medical or surgical 
treatment, or examination, or (2) an event not reasonably 
foreseeable.  

October 2004 VA nerve conduction studies indicates a right 
sural mononeuropathy, most likely post-surgical.  The VA 
examiner also concluded that the complete absence of the 
right sural nerve responses from the October 2004 nerve 
conduction studies was most likely post-surgical from his 
previous Achilles' tendon repair.  Thus, there is clearly 
medical evidence of an additional disability from the 
September 3, 1998 VA surgery.  However, the examiner did not 
address whether that additional disability was proximately 
caused by (1) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing (or failing to furnish) the hospital 
care, medical or surgical treatment, or examination, or (2) 
an event not reasonably foreseeable.  Accordingly, the report 
did not comply with the directives of the Board's August 2003 
remand.  See Stegall, supra.

New regulation

The joint motion for remand reflects that 38 C.F.R. § 3.361 
is be applied to the veteran's claim.  

Additional medical evidence

The veteran last reported his history of medical treatment in 
April 2004, which was in response to a March 2004 letter 
pertaining to the Veterans Claims Assistance Act of 2000.  
Because three years have passed since the veteran's last 
response, the veteran should be contacted, if possible, and 
asked to identify recent medical evidence pertaining to his 
right lower extremity disability.

Accordingly, this issue is REMANDED for the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran, if 
possible, and ask him to identify all 
records documenting medical examination 
of or  treatment for right lower 
extremity problems from April 2004 to the 
present.  Any identified records should 
be obtained.  Any such records so 
obtained should be associated with the 
veteran's VA claims folder.  The veteran, 
if he is located, should also be informed 
that he is entitled to another Board 
hearing.

2.  VBA should contact the VA domiciliary 
at American Lake, Washington and ask that 
a memorandum be provided for the record 
indicating whether it is standard 
practice to issue veterans athletic 
footwear while residing at that VA 
domiciliary and, if known, whether this 
particular veteran was issued athletic 
footwear prior to playing basketball on 
August 12, 1998.   Any property receipts 
or the like which are available should be 
attached to the memorandum.  If possible, 
the memorandum should state whether the 
August 12, 1998 basketball game was in 
furtherance of the veteran's treatment or 
was merely a recreational "pick up" 
type game.  Any incident report or 
similar should be attached to the 
memorandum.  The memorandum and any 
attached exhibits should be associated 
with the veteran's VA claims folder.                                                                                                                                                     

3.  VBA should arrange for a review of 
the veteran's claims folder by a 
physician to determine whether the 
veteran has additional disabilities [in 
addition to the twisted ankle sustained 
in the basketball game on August 12, 
1998]: (1) from VA treatment (or lack 
thereof) subsequent to the August 12, 
1998 right ankle injury and prior to the 
September 3, 1998 surgery and/or (2) due 
to or the result of the September 3, 1998 
surgery.  

As to any additional disability 
identified, the reviewing physician 
should provide an opinion as to whether 
it is as least as likely as not that any 
such additional disability was 
proximately caused by (1) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in furnishing (or 
failing to furnish) the hospital care, 
medical or surgical treatment, or 
examination; or (2) an event not 
reasonably foreseeable.  

A report of this review should be 
associated with the veteran's VA claims 
folder.

4.  After undertaking any additional 
development it deems to be appropriate, 
VBA should readjudicate the veteran's 
claim.  If the veteran does not respond 
to the request for medical evidence 
described in paragraph 1, VBA should 
consider whether the claim is abandoned 
pursuant to 38 C.F.R. § 3.158 (2006).  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case with 
consideration of 38 C.F.R. § 3.361 (2006) 
and given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the issue the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).




_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

